Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  June 16, 2015                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  148898-9(119)                                                                              Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  JEANNE HARRISON,                                                                      Richard H. Bernstein,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 148898-9
  v                                                          COA: 304512, 304539
                                                             Grand Traverse CC:
  MUNSON HEALTHCARE, INC.,                                         2009-027611-NH
          Defendant-Appellant,
  and

  SURGICAL ASSOCIATES OF TRAVERSE CITY,
  P.L.L.C., WILLIAM P. POTTHOFF, M.D., and
  CINDY GILLIAND, R.N.,
              Defendants,
  and

  THOMAS R. HALL,
             Appellee.
  __________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee for leave to file a
  brief in response to the supplemental brief filed by defendant-appellant is GRANTED.
  The responsive brief submitted on June 2, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 16, 2015